Citation Nr: 1038198	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  08-11 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a heart disorder.


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1986 to April 1990 
and from February 4 to 19, 1991. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board remanded the claim in March 2010.  The case has been 
returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the March 2010 remand, the Board directed the RO/AMC to 
schedule the Veteran for VA examinations for his claimed heart 
and left knee disorders.  The RO/AMC was instructed that it 
should include the notification letter informing the Veteran of 
his upcoming VA examinations in the claims file.  The letter was 
not included in the claims file.  The record indicates that the 
Veteran failed to report to the June 2010 VA examinations.  While 
there is evidence of record that the appellant failed to report 
for the scheduled examinations, there is no evidence showing that 
the Veteran was notified of the scheduled examinations.  
Therefore, the AMC/RO did not comply with the directives of the 
March 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
(The Board is obligated by law to ensure that the RO complies 
with its directives; and where the remand orders are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance).  

Considering the Stegall doctrine, and the fact that the 
development sought by the Board was not fully completed, another 
remand is now required.  38 C.F.R. § 19.9 (2009).  Therefore, the 
RO/AMC should reschedule the Veteran for VA examinations for his 
heart and left knee disorders.  

In remanding this case the Board acknowledges that in Kyhn v. 
Shinseki, 23 Vet. App. 335, 339 (2010), the United States Court 
of Appeals for Veterans Claims acknowledged that "the regular 
practices of VA do not include maintaining a hard copy of the 
veteran's notice of his/her scheduled examination, [and] that the 
absence of any such copy from the claims file cannot be used as 
evidence to demonstrate that notice was not mailed."  
Significantly, in August 2010, the Court granted reconsideration 
of their prior decision.  Kyhn v. Shinseki, 2010 WL 3230686 (Vet. 
App. August 16, 2010).  Hence, while the Board will not require 
that evidence be added to the claims file showing that the 
Veteran was notified of the scheduled examinations, the following 
development must be conducted. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a 
VA cardiovascular examination.  The claims 
folder, including the service treatment 
records, is to be made available to the 
cardiologist for review in conjunction with 
the examination.  Any testing deemed 
necessary by the cardiologist should be 
conducted.  Based on a review of the claims 
folder and the results of the examination, 
the cardiologist must state whether the 
Veteran has any current cardiovascular 
disability, other than hypertension.  The 
examiner is to then opine whether it is at 
least as likely as not that the current 
cardiovascular disorder was permanently 
aggravated during the Veteran's second period 
of service in February 1991.  The examining 
physician must provide detailed reasons for 
all rendered opinions. 

In preparing the opinion the examining 
physician must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship. 
*	"It is at least as likely as not" means 
50 percent or more. "
*	It is not at least as likely as not" 
means less than a 50 percent chance. 
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining physician 
must specifically explain why the causation 
of any diagnosed heart disorder is 
unknowable.

VA examiner should append a copy of their 
curriculum vitae to the examination report.

2.  The RO should also schedule the Veteran 
for a VA joints examination.  The claims 
folder, including the service treatment 
records, is to be made available to the 
examiner for review in conjunction with the 
examination.  Based on a review of the claims 
folder and the results of the examination, 
the examiner must state whether the Veteran 
has a current left knee disability.  The 
examiner is to opine whether it is at least 
as likely as not that the current left knee 
disability was incurred during either period 
of the Veteran's service (i.e., between 
October 1986 to April 1990, and February 4 to 
19, 1991.  The examining physician should 
provide detailed reasons for all rendered 
opinions.

In preparing the opinion the examining 
physician must note the following terms:

*	It is due to" means 100 percent 
assurance of relationship. 
*	"It is at least as likely as not" means 
50 percent or more. 
*	"It is not at least as likely as not" 
means less than a 50 percent chance. 
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining physician 
must specifically explain why the causation 
of any diagnosed left knee disorder is 
unknowable.

VA examiner should append a copy of their 
curriculum vitae to the examination report.

3.  The RO/AMC must notify the Veteran that 
it is his responsibility to report for any 
scheduled examination and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 (2009).   

4.  Thereafter, the RO/AMC should 
readjudicate the claims of entitlement to 
service connection for left knee and heart 
disorders.  As to the heart disorder, the 
application of the presumption of soundness 
must be addressed as to both periods of 
service.  If any benefit is not granted, the 
Veteran and his representative, if any, 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


